Citation Nr: 0302135	
Decision Date: 02/04/03    Archive Date: 02/19/03

DOCKET NO.  99-00 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to a waiver of the recovery of an overpayment of 
Department of Veterans Affairs (VA) improved pension benefits 
in the amount of $15,263.00.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The veteran had active service from July 1963 to April 1967.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 decision of the 
Committee on Waivers and Compromises (Committee) of the 
Regional Office (RO) of the VA in Roanoke, Virginia.

The Board remanded the case in July 2000 to afford the 
veteran an opportunity to submit Improved Pension Eligibility 
Verification Reports for the years 1995 through 1998.


FINDINGS OF FACT

1.  The veteran has been in receipt of nonservice-connected 
pension benefits, effective since July 1, 1983.

2.  On an eligibility verification report received in April 
1994, the veteran stated that his spouse's monthly wage 
income was zero.

3.  In a VA letter dated in June 1998, the veteran was 
informed that his award of VA pension benefits was 
retroactively terminated February 1, 1995, based largely on 
the discovery that his spouse had unreported annual income of 
$6,619.00 in 1995; an overpayment in the amount of $15,263.00 
was thereby created, based on countable income excessive for 
improved pension purposes effective February 1, 1995.

4.  In August 1998, the Committee denied the veteran's 
request for waiver. 

5.  The veteran was free from fraud, misrepresentation or bad 
faith in the creation of the overpayment in question.

6.  The veteran was at fault in the creation of the 
overpayment of pension benefits in the amount of $15,263.00 
by failing to notify the VA of his spouse's $6,619.00 annual 
income that that they received in 1995 and thereafter; this 
inaction was the primary cause of the overpayment.

7.  The VA bears no fault in the creation of the debt in this 
case.

8.  The veteran's monthly income exceeds his monthly 
expenses.  An action to compel the repayment of this debt 
would not cause undue financial hardship.

9.  Compelling repayment of the debt would not nullify the 
objective for which benefits were intended.


CONCLUSION OF LAW

The recovery of the overpayment of improved pension benefits 
in the calculated amount of $15,263.00 would not be against 
the principles of equity and good conscience, and therefore, 
recovery of the overpayment is not waived.  38 U.S.C.A. §§ 
5107, 5302 (West 1991); 38 C.F.R. §§ 1.963(a), 1.965(a) 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

During the pendency of the claim, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  In addition, regulations 
implementing the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)), were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2002)).  The Board will assume for the purpose of this 
decision that the liberalizing provisions of the VCAA and the 
implementing regulations, to include the notice and duty to 
assist provisions, are applicable to the issue on appeal.

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

In July 2000, pursuant to Board remand, the RO sent a letter 
to the veteran specifically informing him of the evidence and 
information necessary to substantiate his claim, the 
information and evidence that he should submit, and sent him 
Improved Pension Eligibility Verification Reports (Veteran 
with Spouse), (VA Form 21-0516) for the years 1995 through 
1998.  In this case the only issue is whether the repayment 
of the debt would create a financial hardship on the veteran.  
As the information contained on these forms, if they were 
completed and returned, would resolve that issue, the Board 
is satisfied that the RO has complied with the notification 
requirements of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The Board notes that the veteran 
failed to reply to this request for information.  The duty to 
assist is not always a one-way street.  If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence.  See Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991) (affirmed on reconsideration, 1 
Vet. App. 406 (1991).  The veteran's refusal to complete and 
return these forms to the RO is tantamount to passively 
waiting for assistance.

The overpayment at issue was created when the RO 
retroactively terminated the veteran's improved pension 
benefits effective February 1, 1995.  The retroactive 
termination was made to reflect income that the veteran and 
his family received during 1995 and  thereafter which he had 
not previously reported, i.e., his spouse's "wages" of 
$6619.00.

In this case, the veteran was awarded non-service connected 
pension benefits effective from July 1, 1983, based upon 
reported countable income.  The award letter and numerous 
subsequent letters provided information which advised him 
that the amount of pension paid was dependent upon the amount 
of his family's countable income and that he was to report 
any change of income immediately to VA.  He was specifically 
advised to notify the VA if there was any change in income or 
net worth.  The notices stressed that any change in income or 
net worth was to be reported and they also again emphasized 
that in reporting income, he was to report his family's total 
amount and source of all income.  It was further noted that 
all income was to be promptly reported regardless of its 
source, and that changes in income and net worth were to be 
promptly reported.  The record discloses that the veteran's 
family was in receipt of his spouse's unreported earned 
income beginning in 1995 which was countable income for VA 
purposes.  This has not been disputed by the veteran.  

Under applicable federal regulations, a veteran, surviving 
spouse or child who is receiving pension must notify the VA 
of all circumstances which will affect his or her entitlement 
to receive or the rate of, the benefit being paid.  38 C.F.R. 
§ 3.660(a)(1).  As a direct result of the veteran's failure 
to promptly and accurately report his spouse's income, he has 
been overpaid pension benefits in the calculated amount of 
$15,263.00.

The appellant has requested that VA waive the recovery of the 
assessed overpayment of $15,263.00 in pension benefits.  The 
law, however, precludes waiver of recovery of an overpayment 
or waiver of collection of the indebtedness where any one of 
the following elements is found to exist: (1) fraud, (2) 
misrepresentation, or (3) bad faith.  38 U.S.C.A. § 5302(c).  
The Committee determined in August 1998 that the evidence of 
record did not support a finding of bad faith by the veteran 
in the creation of the debt and, therefore, waiver was not 
precluded.  The Committee also found that the veteran was at 
fault in the creation of the debt by not reporting his 
spouse's wages even though he was previously informed of his 
obligation to do so.  Finally, the Committee also found that 
the veteran had a monthly surplus income after paying for the 
necessities of life and that repayment of the overpayment 
would not be against the principles of equity and good 
conscience.

Following a careful and considered review of the evidence of 
record, and the contentions presented by the veteran, it is 
the opinion of the Board that there is no indication of 
fraud, misrepresentation, or bad faith on the part of the 
veteran in the creation of the indebtedness.  This does not 
mean that he may not be found at fault in its creation, but 
merely indicates that the acts which led to its creation do 
not meet the high degree of impropriety as to constitute 
fraud, misrepresentation, or bad faith.  The veteran's 
failure to accurately and timely report his spouse's wages 
led to the creation of the overpayment, but such actions do 
not automatically preclude waiver of recovery of the 
overpayment that was consequently established by such 
failure.  Therefore, the waiver is not precluded under the 
provisions set forth in 38 U.S.C.A. § 5302(a).  The Board 
must determine whether the recovery of the overpayment would 
be against the principles of equity and good conscience, 
thus, permitting waiver under 38 U.S.C.A. § 5302(a) and 38 
C.F.R. §§ 1.963(a), 1.965(a).

In this regard, the regulation provides that the standard of 
"equity and good conscience" will be applied when the facts 
and circumstances in a particular case indicate the need for 
reasonableness and moderation in the exercise of the 
Government's rights.  38 C.F.R. § 1.965(a).  As noted, the 
regulations set forth the various elements to be considered 
in reaching such a determination.  The first element pertains 
to the fault of the debtor and requires an analysis as to 
whether the actions of the appellant contributed to the 
creation of the debt.

The Board has carefully considered the veteran's contentions 
in this respect.  The record shows that the veteran was 
repeatedly informed as to his responsibilities as a VA 
benefits recipient and that he failed to accurately and 
timely report such information regarding his spouse's income 
when advised that this was the basis of the award of benefits 
to him.  The veteran was advised on more than one occasion of 
the basis for receipt of the award, as well as the need to 
promptly advise the RO of any changes in his financial 
status.  As a result of his failure to timely report this 
earned income, his pension benefits were terminated, giving 
rise to the overpayment.

The Board notes, therefore, that there is a responsibility on 
the part of the veteran to comply with the requirements of 
the pension program, and that compliance with the obligations 
by a pension recipient is a necessary element to successful 
management of these financial affairs.  In light of the 
repeated notices regarding the importance of reporting income 
changes, the veteran's failure to correctly and promptly 
report his spouse's income, the Board finds that the veteran 
significantly contributed to the creation of the overpayment 
and he was thus at fault.

The Board notes that the regulation provides that 
consideration should be given to whether collection of the 
indebtedness would deprive the debtor of the basic 
necessities thereby resulting in undue hardship.

In a July 1998 Financial Status Report, the veteran indicated 
that he was not employed, and received $685.00 in monthly 
income from Social Security.  He also reported that his 
spouse received $1000.00 in monthly wages, with total 
deductions for taxes, retirement, Social Security, and 
medical insurance of $258.00 for a net income of $742.00.  
The Board notes that the veteran did not enter an amount for 
his children's monthly Social Security income.  He reported 
monthly expenses in the amount of $1593.80.  The appellant 
reported monthly expenses for costs associated with rent or 
mortgage ($500.00); food ($650.00); utilities and heat 
($160.00); and for other expenses, identified as school 
supplies ($80.00), Medicare ($43.80), medical expenses 
($30.00), telephone ($30.00), and transportation ($75.00).  
The veteran noted that his monthly expenses exceeded his 
monthly income in the amount of $166.80.  The RO noted, 
however, that when adding the veteran's children's monthly 
Social Security income of $295.00, the veteran's income 
exceeded his expenses by $129.00 per month.  

With respect to his assets, the veteran reported cash 
holdings in the amount of $217.00.  The veteran reported the 
value of two automobiles as $650.00.  He reported real estate 
owned at $150,000.00.  He reported total assets of 
$150,867.00.

In this case, the veteran asserts that to require repayment 
of the debt would result in tremendous hardship.  He noted 
that he minimized expenses on his July 1998 financial status 
report for his large family.  As noted above, the veteran was 
contacted by the RO to provide additional financial 
information to support his contention that repayment of the 
debt would create a financial hardship, yet he failed to 
provide the additional information.  Based upon the recorded 
evidence of record with respect to the veteran's assets and 
net worth, and his reported monthly expenses, the Board must 
conclude that recovery of the overpayment has not been shown 
to be unreasonable over a reasonable period of time.

The Board has carefully and thoroughly reviewed the other 
elements pertaining to equity and good conscience, as set 
forth by 38 C.F.R. § 1.965(a), and is not persuaded that the 
Government should forego its right to collection of the 
indebtedness in this matter.  The VA did not share in the 
fault of the veteran in the creation of the $15,263.00 
overpayment.  Further, the pension program, by statute, 
provides maximum income levels under which eligibility is 
based and this amount is offset by countable annual income 
attributable to the recipient.  Payment of pension is also 
subject to net worth limitations.  Therefore, since the 
veteran's family was receiving substantial income, he was in 
receipt of pension benefits to which he was not entitled.

Accordingly, recovery of the overpayment would not defeat the 
purpose of the objective of the program, and a waiver of 
recovery would, therefore, result in the veteran's unjust 
enrichment.  Further, there is no evidence of record to 
indicate that the veteran relinquished a valuable right or 
incurred a legal obligation as a result of his reliance on 
these additional VA benefits.  38 C.F.R. § 1.965(a).  In this 
regard, the facts of this aspect of the case do not 
demonstrate that recovery of the overpayment would be against 
the principles of equity and good conscience.  38 C.F.R. §§ 
1.963, 1.965.  Thus, the Board concludes that a waiver of 
recovery of the overpayment of pension benefits calculated in 
the amount of $15,263.00 is not warranted.

ORDER

The appeal is denied and recovery of a $15,263.00 overpayment 
is not waived.



		
	D. C. Spickler 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

